Case: 21-20508         Document: 00516463081             Page: 1      Date Filed: 09/07/2022




               United States Court of Appeals
                    for the Fifth Circuit                                         United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                  September 7, 2022
                                        No. 21-20508                                Lyle W. Cayce
                                                                                         Clerk

   John Hancock Life Insurance Company (U.S.A),

                                                                      Plaintiff—Appellee,

                                             versus

   Estate of Jennifer Lauren Wheatley, c/o Louis A.
   Wheatley; Administrator Louis Anthony Wheatley,

                                                                Defendants—Appellants.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:18-cv-02869


   Before Clement and Graves, Circuit Judges.*
   James E. Graves, Jr., Circuit Judge:**
          This case involves monthly annuity payments by John Hancock Life
   Insurance Company as part of a decades-old structured settlement between
   the United States Department of Justice and Jennifer Wheatley. The


          *
              This opinion is issued by a quorum pursuant to 28 U.S.C. § 46(d).
          **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20508         Document: 00516463081           Page: 2      Date Filed: 09/07/2022




                                        No. 21-20508


   settlement provided Wheatley with three lump sum payments along with
   monthly payments for her life, or until 2032, whichever was later. The policy
   designated the United States as the owner and the Estate of Jennifer
   Wheatley as the sole beneficiary for the monthly payments. It also vested the
   United States with sole authority to modify the beneficiary designation.
   When Wheatley died, John Hancock failed to pay her Estate and instead sent
   the monthly payments to Wheatley’s ex-husband Jeremy Ward. After several
   months and multiple letters from Wheatley’s Estate asserting its status as the
   annuity’s sole beneficiary, John Hancock ceased all payments and filed an
   interpleader action to determine the proper beneficiary.
          Because John Hancock filed an interpleader action despite the
   annuity’s clear designation of the Wheatley Estate as beneficiary—which the
   United States had not modified—the district court abused its discretion in
   awarding attorneys’ fees. We reverse this award and remand for further
   proceedings consistent with this opinion. However, we affirm the district
   court’s pretrial rulings.
                             FACTUAL BACKGROUND
                                      I. The Annuity
          On January 1, 1988, John Hancock Life Insurance Company (“John
   Hancock”), previously known as Manufacturers Life Insurance Company,
   issued an annuity to the United States of America as part of a structured
   settlement between the United States Department of Justice and Jennifer
   Wheatley (“Wheatley”). The annuity included two types of payments: (1)
   guaranteed monthly payments beginning in 2003 when Wheatley turned
   eighteen; and (2) three lump sum payments paid in 1992, 1997, and 2002.1



          1
              This appeal does not concern the lump sum payments.




                                              2
Case: 21-20508     Document: 00516463081          Page: 3   Date Filed: 09/07/2022




                                   No. 21-20508


   The monthly payments were set to continue until Wheatley died or, if she
   died before December 10, 2032, the payments would be paid to her
   beneficiary. The annuity designated the executors or administrators of
   Wheatley’s estate as the primary beneficiaries for the monthly payments.
          The annuity states that “[d]uring the annuitant’s lifetime you can
   change the beneficiary; you must give us notice in written form satisfactory
   to us.” The annuity defines “you” as “the owner of the policy.” The first
   page of the annuity indicates that the owner is the United States of America,
   and the parties do not contest ownership.
          In December 2008, Wheatley submitted a change of beneficiary form
   to John Hancock on a life insurance beneficiary designation form. She listed
   her then-husband Jeremy Ward (“Ward”) as the primary beneficiary and the
   secondary beneficiary as her mother-in-law, Annie R. Hall. On January 15,
   2009, John Hancock sent a letter to Wheatley confirming the changes.
   Wheatley and Ward subsequently divorced.
          Unfortunately, Wheatley died on October 18, 2017. John Hancock
   received competing claims from Wheatley’s Estate (the “Estate”) via Louis
   Wheatley, Wheatley’s father and the Estate’s administrator; and Ward,
   Wheatley’s ex-husband, for the remaining monthly annuity payments. The
   competing claims came many months apart, however.
          On November 1, 2017, Louis Wheatley sent notice of Wheatley’s
   death and requested that John Hancock suspend its automatic monthly
   payments to Wheatley’s bank account. Over the next few months, Louis
   Wheatley sent multiple letters to John Hancock trying to ascertain the
   process for having the payments transferred to the Estate as required under
   the original agreement. The letters are summarized as follows:

       On November 15, 2017, Louis Wheatley requested the change of
          ownership forms from John Hancock.



                                         3
Case: 21-20508    Document: 00516463081            Page: 4   Date Filed: 09/07/2022




                                    No. 21-20508


       On January 15, 2018, he sent a second copy of Wheatley’s death
         certificate and an estate administration notice.
       On February 26, 2018, after hearing nothing from John Hancock,
        Louis Wheatley requested a response. He stated that the annuity was
         required to “pay the payments to the beneficiary’s estate” and any
         remaining payments should be paid “at least as rapidly as under the
         method of payment in effect” at the time of Wheatley’s death (i.e.,
         direct deposit).
       On March 8, 2018, John Hancock notified Louis Wheatley that the
        Estate was not the beneficiary and would not receive any benefits.
       On March 20, 2018, Louis Wheatley requested the individual’s name
         that had been deemed as beneficiary because Wheatley “was not
         married, nor had any children.”
       On March 28, 2018, John Hancock stated that “there is a designated
        beneficiary on file, as requested by the Annuitant” and “the Estate is
         not due any benefit.” It also reiterated that it would not provide the
         name of the beneficiary.
       On April 9, 2018, Louis Wheatley again requested the beneficiary’s
        name and an explanation as to how John Hancock had determined that
         individual’s status. He also stated that Wheatley had been divorced
         since July 26, 2012.
       On April 10, 2018, John Hancock again stated that the beneficiary,
         whose name it would not disclose, “was designated by the annuitant”
         and “the Estate is not due any benefit.”
       On April 16, 2018, Louis Wheatley stated his disagreement with John
         Hancock’s refusal to identify the beneficiary. He asserted that the
         annuity was not owned by Wheatley but by the United States
         Department of Justice and that only the United States could approve
         a beneficiary change.




                                         4
Case: 21-20508      Document: 00516463081          Page: 5    Date Filed: 09/07/2022




                                    No. 21-20508


          Sometime in May 2018, John Hancock received a claim from
   Wheatley’s ex-husband Ward stating he was the annuity beneficiary. On May
   16, 2018, John Hancock sent $12,468.06 to Ward for the outstanding
   payments between November 2017 and May 2018. On June 2, 2018, and July
   2, 2018, John Hancock paid monthly annuity payments of $1,800.94 to Ward.
   In total, John Hancock paid Ward $16,069.94.
          On July 11, 2018, counsel for the Estate again notified John Hancock
   that Wheatley and Ward were divorced and included a copy of the divorce
   decree. Counsel requested the name of the individual John Hancock viewed
   as the beneficiary so Wheatley’s Estate could properly determine its
   outstanding assets. Only at this point did John Hancock suspend monthly
   payments to Ward. Ward’s counsel then requested “documentation and
   correspondence that prompted the decision to place a hold on the
   payments.” So on August 20, 2018, John Hancock filed an interpleader
   action to resolve the competing claims between the Estate and Ward. John
   Hancock named the United States, the Estate, and Ward as defendants.
                          II. District Court Proceedings
          The Estate, Ward, and John Hancock filed cross claims,
   counterclaims, and numerous motions before the district court. As is relevant
   to this appeal, the Estate challenges the district court’s denial of its motions
   to add a fifth counterclaim and to amend the scheduling order. It also
   challenges the district court’s denial as moot of John Hancock’s motion for a
   protective order.
          This case began as an interpleader filed by John Hancock to resolve
   whether Ward or the Estate was entitled to Wheatley’s annuity payments.
   On November 12, 2019, the district court granted summary judgment for the
   Estate after the Estate successfully argued that Wheatley’s 2008 attempt to
   change the beneficiary to Ward was invalid. In this order, the court also




                                          5
Case: 21-20508       Document: 00516463081           Page: 6     Date Filed: 09/07/2022




                                      No. 21-20508


   granted the Estate’s motion to revive its previously dismissed counterclaims2
   against John Hancock, including for breach of contract, so it could pursue
   “recovery of funds that John Hancock already remitted to Ward prior to the
   present interpleader action.” The court also permitted the Estate to add a
   fourth cause of action for violations of Texas Insurance Code § 542.058.
          On January 10, 2020, the Estate filed a motion to again amend its
   counter-complaint against John Hancock to add a fifth counterclaim for
   alleged violations of Massachusetts state law for “unfair claim settlement
   practices” or, in the alternative, Texas Insurance Code §§ 542.058, 542.06,
   and 541.051. The district court’s scheduling order deadline for amending the
   pleadings had expired ten months prior, on March 1, 2019. On January 27,
   2020, the Estate served John Hancock with a third round of discovery related
   to the proposed fifth counterclaim. However, because the deadline for
   discovery was August 1, 2019, John Hancock moved for a protective order.
   The Estate then requested an amendment to the scheduling order. The initial
   scheduling order had been modified previously only once to extend the
   deadline to file dispositive motions, but no other deadlines, including
   amendment and discovery deadlines, had been altered.
          On March 16, 2020, the Estate moved for partial summary judgment
   on its breach of contract counterclaim against John Hancock. Based on its
   November 2019 determination that the Estate was the beneficiary under the
   annuity, the district court granted summary judgment for the Estate finding
   that it was “entitled to the payments improperly disbursed to Ward in the
   amount of $16,069.94 plus interest.” The district court dismissed the
   Estate’s remaining counterclaims.



          2
           These counterclaims had been dismissed in a minute order entry on the docket
   on March 14, 2019.




                                            6
Case: 21-20508      Document: 00516463081           Page: 7    Date Filed: 09/07/2022




                                     No. 21-20508


           On May 24, 2020, the district court denied the Estate’s January 10,
   2020, motion to amend to add a counterclaim and its March 6, 2020 motion
   to modify the scheduling order, specifically finding that the Estate had not
   demonstrated good cause for leave to amend and that John Hancock would
   be “steep[ly]” prejudiced if leave were granted. Because no amendments
   would be allowed, the court then denied as moot John Hancock’s motion for
   a protective order.
           John Hancock filed a motion for attorneys’ fees for its work on the
   interpleader action. On September 22, 2020, the district court granted in part
   John Hancock’s request, stating that it could recover 34.7 hours spent on the
   interpleader action and the time it spent defending several motions filed by
   the Estate. The district court awarded John Hancock $32,179.55 in attorneys’
   fees.
                                   DISCUSSION
                                 I. Attorneys’ Fees
           Although not required under the interpleader statute or the Federal
   Rules of Civil Procedure, “[i]t is well settled that a district court has the
   authority to award costs, including reasonable attorney’s fees, in interpleader
   actions.” Corrigan Dispatch Co. v. Casa Guzman, S.A., 696 F.2d 359, 364 (5th
   Cir. 1983). Awarding costs is a matter of judicial discretion. Phillips Petroleum
   Co. v. Hazlewood, 534 F.2d 61, 63 (5th Cir. 1976). The following factors are
   used in deciding whether to award fees to an interpleader: “(1) whether the
   case is simple; (2) whether the interpleader-plaintiff performed any unique
   services for the claimants or the court; (3) whether the interpleader-plaintiff
   acted in good faith and with diligence; (4) whether the services rendered
   benefited the interpleader-plaintiff; and (5) whether the claimants
   improperly protracted the proceedings.” See Royal Indem. Co. v. Bates, 307 F.
   App’x 801, 806 (5th Cir. 2009) (citing 7 Charles Alan Wright, Arthur R.




                                          7
Case: 21-20508      Document: 00516463081          Page: 8    Date Filed: 09/07/2022




                                    No. 21-20508


   Miller, & Mary Kay Kane, Federal Practice and Procedure § 1719 (3d ed.
   2001)).
          A district court can abuse its discretion by awarding attorneys’ fees to
   an interpleader-plaintiff who is in “substantial controversy with one of the
   claimants.” Rhoades v. Casey, 196 F.3d 592, 603 (5th Cir. 1999). And where
   an interpleader-plaintiff is “in part responsible for causing [the] litigation”
   and “in part responsible for protracting [the] litigation,” a district court’s
   award of fees is an abuse of discretion. Royal Indem. Co., 307 F. App’x at 806.
                           A. Substantial Controversy
          The record indicates that substantial controversy existed between
   John Hancock and Wheatley’s Estate. The Estate sent multiple letters to
   John Hancock informing it that Wheatley had died, her father was the
   executor, and, as the beneficiary, the Estate was requesting prompt payment.
   John Hancock’s first response, which occurred more than three months after
   the Estate’s first letter, merely stated that the Estate was not the beneficiary
   and no further action was required.
          Later, when the Estate sought to clarify the beneficiary’s identity,
   given that Wheatley was not married and had no children, John Hancock
   provided no additional details, nor did it indicate that it had reviewed the
   annuity or the beneficiary designation form to confirm the designation. Had
   it reviewed the 2008 change of beneficiary form, John Hancock might have
   recognized its error. Not only was the form for a life insurance policy, but it
   was from Wheatley—not the United States—who could not reassign the
   beneficiary. Finally, in April 2018, when the Estate cited the annuity’s
   provision that only the United States could change the beneficiary
   designation, John Hancock still did not pay the Estate any benefits.
          While these facts highlight the substantial controversy between John
   Hancock and the Estate, perhaps most telling is that, in May 2018, when John




                                          8
Case: 21-20508      Document: 00516463081          Page: 9    Date Filed: 09/07/2022




                                    No. 21-20508


   Hancock received a claim from Ward, it took immediate steps to pay him the
   accrued benefits along with payments for June and July 2018. Only after
   receiving a letter from counsel for the Estate did John Hancock suspend
   payments to Ward. John Hancock opposed the Estate’s efforts to recover but
   supported Ward’s delayed claim by offering prompt payment. See
   Hazlewood, 534 F.2d at 63 (affirming the denial of attorneys’ fees for an
   interpleader-plaintiff where the interpleader-plaintiff “actively took a
   position opposing” one claimant and “supporting the claims” of the other).
                       B. Responsibility for the Litigation
          Next, John Hancock was—at a minimum—“in part responsible for
   causing” and “in part responsible for protracting” the litigation. Royal
   Indem. Co., 307 F. App’x at 806. At any point, had John Hancock reviewed
   the 6-page annuity, the following would have quickly become apparent: (1)
   the United States owned the annuity; (2) Wheatley’s Estate was the
   beneficiary upon Wheatley’s death; (3) only the owner, the United States,
   could change the beneficiary designation. Yet, John Hancock told the Estate
   that “there is a designated beneficiary on file, as requested by the Annuitant”
   and the beneficiary “was designated by the annuitant” (emphasis added). But
   this could not have been the case under the express terms of the annuity.
   Thus, Wheatley’s 2008 attempted change of beneficiary—which was the
   only attempted change of beneficiary—was invalid, leaving the Estate as the
   only possible beneficiary. It is unclear why John Hancock was confused.
          Even though it had to look no further than its own documents, John
   Hancock filed an interpleader action to establish the proper beneficiary.
   While the district court credited John Hancock for its “efforts to encourage
   settlement with the Defendants,” this ignores the fact that John Hancock
   initiated litigation that, at its base, simply required the untangling of John
   Hancock’s own errors.




                                         9
Case: 21-20508     Document: 00516463081           Page: 10    Date Filed: 09/07/2022




                                    No. 21-20508


          And although the district court resolved the interpleader action in
   favor of the Estate in November 2019, the Estate still had to move for partial
   summary judgment on its breach of contract counterclaim to establish it was
   entitled to the payments that John Hancock made to Ward. On May 28,
   2020, the district court granted summary judgment noting that the Estate
   was “entitled to the payments improperly disbursed to Ward in the amount
   of $16,069.94 plus interest.” To the extent John Hancock encouraged
   settlement, its failure to settle the breach of contract claim—despite knowing
   that the Estate was the proper beneficiary—protracted litigation.
          Regardless, the factors for awarding attorneys’ fees do not support
   John Hancock. As detailed above, this case was simple, and John Hancock
   did not perform any unique services either for the claimants or the court.
   While it is arguable whether John Hancock benefitted from the interpleader,
   even assuming it did, the actions that led to this interpleader nonetheless
   show its lack of diligence. And while John Hancock argues that the claimants
   protracted the litigation, we cannot ignore that John Hancock knew of the
   Estate’s claim to the payments for months before it received Ward’s claim
   yet failed to recognize the validity of the claim. Lastly, as the district court
   noted, the dispute over the $16,069.64 paid to Ward lingered for months after
   the district court established the Estate’s entitlement to the annuity
   payments. We cannot conclude that the Estate “improperly protracted”
   litigation such that fees are warranted for John Hancock. See Royal Indem.
   Co., 307 F. App’x at 806 (citation omitted).
          Rewarding John Hancock for resolving a self-created problem that
   resulted in years of litigation would undermine the validity of necessary and
   appropriate interpleader actions. The district court abused its discretion in
   awarding attorneys’ fees to John Hancock as interpleader-plaintiff.




                                         10
Case: 21-20508     Document: 00516463081           Page: 11    Date Filed: 09/07/2022




                                    No. 21-20508


                                II. Pretrial Motions
          “The court may permit a party to amend a pleading to add a
   counterclaim if it was omitted through oversight, inadvertence, or excusable
   neglect or if justice so requires.” Fed. R. Civ. P. 13(f). Allowing a party to
   amend a pleading to add a counterclaim is a matter of judicial discretion.
   Rohner, Gehrig & Co. v. Cap. City Bank, 655 F.2d 571, 576 (5th Cir. Unit B
   Sept. 1981). We review for abuse of discretion. Id.
          The district court held that the Estate had not demonstrated good
   cause for amending its pleadings to add the proposed fifth counterclaim. To
   support this determination, it noted that the Estate did not explain its delay
   in seeking leave to amend and that the Estate had previously sought to amend
   to add counterclaims. At no point did the Estate seek to extend the deadline
   to amend before its expiration, and it delayed two months after the court
   deemed it the proper beneficiary before seeking to add a fifth counterclaim.
   The district court also noted that it was “unclear the extent to which” the
   Estate’s purported additional discovery “provided new information” related
   to the counterclaim, and regardless, the Estate had waited for months after
   obtaining this discovery to seek leave to amend.
          On appeal, the Estate asserts the district court abused its discretion
   because the March 2019 amendment deadline could not “rationally be
   applied to issues which could not be raised until the annuity entitlement issue
   was resolved.” Liberally construed, the Estate argues that its fifth
   counterclaim could only have been raised after its entitlement to the funds
   was established. However, the Estate provides no authority for its position,
   so this argument is waived. See Fed. R. App. P. 28(a)(8)(A) (stating that
   the appellant’s brief must contain its “contentions and the reasons for them,
   with citations to the authorities and parts of the record on which the appellant
   relies”). But, at minimum, because the Estate does not explain its delay




                                          11
Case: 21-20508        Document: 00516463081         Page: 12   Date Filed: 09/07/2022




                                     No. 21-20508


   between (1) when it received new discovery; (2) when it was deemed as the
   beneficiary; and (3) when it sought leave to amend, the district court did not
   abuse its discretion in denying the motion.
          Next, a district court’s denials of motions to modify the scheduling
   order or to reopen discovery are also reviewed for an abuse of discretion. Gulf
   Guar. Life Ins. Co. v. Connecticut Gen. Life Ins. Co., 304 F.3d 476, 488 (5th
   Cir. 2002); Versai Mgmt. Corp. v. Clarendon Am. Ins. Co., 597 F.3d 729, 735
   (5th Cir. 2010).
          The Estate argues that the district court should have provided
   updated guidance on all Rule 16 deadlines when it modified the scheduling
   order to extend the deadline for dispositive motions and that its failure to
   allow subsequent modifications was an abuse of discretion. Again, the Estate
   fails to cite authorities or explain its reasoning other than asserting that the
   modification left “the parties in the awkward position of having to guess what
   time would be sufficient.” This is insufficient to preserve an argument. See L
   & A Contracting Co. v. S. Concrete Servs., Inc., 17 F.3d 106, 113 (5th Cir. 1994)
   (finding an issue not adequately briefed where no authorities were cited in a
   one-page argument). Regardless, we afford the district court’s modification
   of scheduling orders “a great deal of deference,” and its decision to not
   modify the scheduling order, particularly in the absence of the Estate’s
   showing of good cause and the likelihood of prejudice to John Hancock, was
   not an abuse of discretion. Bilbe v. Belsom, 530 F.3d 314, 317 (5th Cir. 2008).
   A district court is not required to update all deadlines when it modifies one
   portion of the scheduling order. Finally, as discussed above, we see no abuse
   of discretion in the court’s denial of leave to amend to add a counterclaim, so




                                          12
Case: 21-20508       Document: 00516463081              Page: 13       Date Filed: 09/07/2022




                                         No. 21-20508


   we likewise find no abuse of discretion in its denial as moot of the protective
   order related to discovery for the counterclaim.3
           In sum, the district court did not abuse its discretion as it relates to the
   Estate’s motion for leave to add a counterclaim, its motion to amend the
   scheduling order, or the dismissal as moot of John Hancock’s related motion
   for a protective order.
                                      CONCLUSION
           For the reasons discussed, the district court abused its discretion
   when it awarded attorneys’ fees to John Hancock. However, it did not abuse
   its discretion in its rulings on the various pretrial motions.
           AFFIRMED in part; REVERSED in part; and REMANDED.




           3
             Again, this conclusion is premised upon the Estate having raised the protective
   order issue in its briefing, which it only does briefly in the Issues Presented and Summary
   of Argument sections. Without any citations or other analysis, this argument is waived.




                                               13